Citation Nr: 0014426	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected aortoiliac 
occlusive disease, peripheral vascular disease, 
glomerulonephritis with associated hypertension, right 
inguinal hernioplasty, and vasulogenic impotence.

2.  Entitlement to an increased evaluation for aortic 
occlusive disease and peripheral vascular disease, currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1956 to May 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement an increased rating for aortic 
occlusive disease and peripheral vascular disease and to a 
total rating for compensation purposes based upon individual 
unemployability are addressed in the remand portion of this 
decision.


FINDING OF FACT

There is medical evidence of a nexus between the appellant's 
current vascular disability and his claimed anxiety disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for anxiety as 
secondary to service-connected aortoiliac occlusive disease, 
peripheral vascular disease, glomerulonephritis with 
associated hypertension, right inguinal hernioplasty, and 
vasulogenic impotence, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Following a review of the claims file, the Board finds that 
the evidence of record supports the conclusion that the 
appellant's claim of entitlement to an anxiety disorder is 
well grounded.  In this regard, the Board notes that the 
record reflects private medical opinion which indicates that 
the appellant's current anxiety disorder is causally related 
to his service-connected vascular disability.  The Board, 
therefore, concludes that the medical opinion expressed in 
the context of this report provides the necessary nexus 
between the appellant's current anxiety disorder and his 
service-connected vascular disability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  However, 
as additional development is necessary prior to final 
adjudication on the merits, the appellant's claim is remanded 
to the RO for such development.


ORDER

The appellant's claim of entitlement to service connection 
for anxiety as secondary to service-connected aortoiliac 
occlusive disease, peripheral vascular disease, 
glomerulonephritis with associated hypertension, right 
inguinal hernioplasty, and vasulogenic impotence, is well 
grounded; the appeal is granted to this extent only.


REMAND

Once the claimant has established he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997).  The Board also finds that an additional expert 
opinion is necessary in order to better determine the 
etiology of the appellant's anxiety disorder.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist the appellant 
in the development of facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Following a 
preliminary review of the assembled evidence of record, it is 
the opinion of the Board that contemporaneous and thorough 
examination would be of assistance in clarifying the nature 
of the appellant's disability and would be instructive with 
regard to the appropriate disposition of the issues submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Additionally, under the revised criteria for cardiovascular 
disorders, the evaluations under Diagnostic Code 7114, are 
for involvement of a single extremity.  38 C.F.R. § 4.104, 
Diagnostic Code 7114, Note (3) (1999).  Service connection is 
currently in effect for aortic occlusive disease and 
peripheral vascular disease of both lower extremities.  If 
more than one extremity is affected, each extremity should be 
evaluated separately and combined.  Id. 

Based upon the foregoing, the issues of entitlement to 
service connection for a psychiatric disorder and entitlement 
to a total rating for compensation purposes based upon 
individual unemployability are REMANDED to the RO for the 
following actions:

1.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for the disabilities which are the 
subject of this remand.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the appellant 
in response to this request, which have not 
been previously secured, to include the 
private medical records of Dr. William B. 
Smith.

2.  The appellant should then be scheduled 
for a VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder found.  The examiner should be 
requested to specifically comment on the 
etiological relationship, if any, between the 
appellant's service-connected disorders and 
any psychiatric disorder found.  
Specifically, the examiner should be 
requested to provide an opinion as to whether 
any psychiatric disorder found was caused or 
aggravated by the service-connected 
disorders.  The claims folder, should be made 
available to the examiner for review in 
conjunction with the study of this case and 
the examination report should indicate that 
such a review was made.  All opinions 
expressed should be supported by a complete 
written rationale.  If the examiner is unable 
to provide a complete opinion, the reason why 
the opinion cannot be provided should be 
explained.

3.  The RO should schedule the appellant for 
a VA examination to determine the effect of 
his service-connected disabilities on his 
employability.  All indicated tests as 
determined by the examiner, should be 
performed.  The report should set forth all 
objective findings regarding the 
service-connected disabilities.  The examiner 
must express an opinion as to what effect the 
appellant's service-connected disabilities 
have on his ability to work.  In other words, 
if the examiners find that the appellant is 
unable to work (regardless of his age), the 
examiners must express an opinion as to 
whether the reason for the appellant's 
inability to obtain and maintain a 
substantially gainful occupation is the 
result of his service-connected disabilities 
without consideration, even in part, of any 
other disabilities noted or his age.  The 
complete rationale for any opinion expressed 
should be provided.  The claims folder should 
be made available to the examiner for review 
in conjunction with the examination and the 
examination report should indicate that such 
a review was made.  

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completion of the above, the RO 
should review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include sufficient data or adequate responses 
to the specific opinions requested, the 
reports must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 (1999).

6.  The RO should apply Note 3 of the 
revised criteria under 38 C.F.R. § 4.104, 
Diagnostic Code 7114 to the appellant's 
service-connected aortic occlusive 
disease and peripheral vascular disease.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
appellant and his representative.  After 
the appellant and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 



